DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Hodges on 3/8/2022.

The application has been amended as follows: 

	Cancel withdrawn claims 18-20.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method of depositing a layer of a material on an interior substrate surface of a component including the steps of 
The prior art fails to teach or render obvious a method of depositing a layer of a material on an interior substrate surface of a component including the steps of energizing the first heating element to raise a surface temperature of the first area, wherein the first heating element creates a first thermal gradient between the first area and a third area of the component adjacent to the first area such that a temperature of the interior substrate surface at the first area is greater than a temperature of the interior substrate surface at the third area, and vapor depositing a first coating on the first area as to the context of claim 9.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 







/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713